The case of Ponderson v. Avery, New London, September 1785, administrator of Mrs. Avery settled this point. That was an action of debt on book; the defendant plead that said deceased’s estate was represented insolvent, commissioners appointed, to whom the plaintiff exhibited his account and the same was disallowed by said commissioners. The plaintiff replied, that said estate was not found to he .insolvent, hut was solvent sufficient to pay all the debts. Demurrer. Judgment — That the reply was insufficient. This judgment was affirmed in the Supreme Court of Errors.